Citation Nr: 0815778	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.

3.  Entitlement to a disability rating in excess of 30 
percent for a left knee disability.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1. An unappealed February 1989 rating decision denied service 
connection for hearing loss.  The RO held that there was no 
medical evidence of a hearing loss.

2.  The evidence added to the record since the February 1989 
rating decision is either duplicative or cumulative of 
previously considered evidence or it does not raise a 
reasonable possibility of substantiating the claim.

3.  The veteran's right knee disability is manifested by 
moderate impairment, minor limitation of motion, tenderness, 
crepitus, and pain.  There is no instability, ankylosis, 
subluxation, locking, or joint effusion.

4.  The veteran's left knee disability is manifested by 
moderately severe impairment, pain, tenderness, crepitus and 
limitation of flexion.  There is no instability, ankylosis, 
subluxation, locking, or joint effusion.


CONCLUSIONS OF LAW

1.  The February 1989 rating decision holding that service 
connection for hearing loss was not warranted is final.  38 
U.S.C.A. §§ 1131, 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has not been received to reopen 
the claim of service connection for hearing loss.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2007).

4.  The criteria for a rating in excess of 30 percent for a 
left knee disability have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.14, 4.55, 4.71a, Diagnostic Codes 
5010, 5257, 5260, 5261, 5262, 5271; 38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2004, October 2004, and March 2006 
letters, with respect to the claims of entitlement to 
increased disability ratings and the requirement to submit 
new and material evidence. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2004, October 2004, and March 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July 2004 and October 
2004, prior to the adjudication of the matter in January 
2005.  Additionally, the record contains a July 2006 
supplemental statement of the case following the March 2006 
letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  The March 2006 letter 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  Therefore, the veteran 
has been provided with all necessary notice regarding his 
claims for increased evaluations.  Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2004, October 2004, and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment reports from Mason 
General Hospital, and VA examination reports dated in January 
1989, November 2004, and June 2006.  Notably, the veteran has 
not identified any further outstanding and relevant evidence 
in response to the March 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis
Hearing Loss

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108. 38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in June 2004), and the new 
definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material"  evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In a rating decision dated in February 1989 service 
connection for hearing loss was denied on the basis that 
there was no evidence of hearing loss.  At that time, the 
medical evidence of record included the veteran's service 
medical records and a January 1989 VA examination report.

The veteran's service medical records contain various 
audiological evaluations.  It is noted that during her 
February 1977 preliminary physical the veteran denied any 
history or the presence of hearing difficulties.  The 
veteran's May 1977 enlistment examination documented, 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
20
15
----
15
LEFT
----
15
10
----
15

In May 1979, a reference audiogram documented puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
0
5
5
10
LEFT
----
10
10
10
10

The examiner indicated that the veteran was an aircraft 
electrician, systems specialist, and that she had previously 
been issued earplugs and a noise muff.

In February 1986, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
0
0
5
LEFT
----
5
0
0
0

The examiner indicated that the veteran's threshold shift had 
been towards improvement, since the May 1979 examination; 
however, there was no significant threshold shift.  

In April 1986, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
0
0
0
0
LEFT
----
0
0
0
0

The examiner indicated that the veteran's threshold shift had 
been towards improvement, since the May 1979 examination; 
however, there was no significant threshold shift.  

Upon audiological evaluation in February 1985, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
0
5
5
5
LEFT
----
5
0
5
5

Following service, on the January 1989 VA authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
0
5
10
LEFT
----
5
0
0
5

Average puretone thresholds were 5 in the right ear and 2 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear and of 98 percent in 
the left ear.  

In February 1989, the RO denied entitlement to service 
connection for hearing loss because the service medial 
records and the January 1989 VA examination did not 
demonstrate hearing loss that satisfied the criteria of 38 
C.F.R. § 3.385.  Although, the veteran's in-service 
audiological examinations demonstrated fluctuations in 
hearing ability, these were slight and her puretone 
thresholds remained within normal limits.  The February 1989 
rating decision is final and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103 (2007).

In June 2004, the veteran filed an application to reopen her 
claim of service connection for hearing loss.  As noted, a 
final prior decision may be reopened and the disposition 
reviewed if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The 
additional evidence received since the February 1989 denial 
includes VA treatment records.  Those records associated with 
the claims folder after the 1989 rating decision fail to 
demonstrate complaints of, treatment for, or a diagnosis of 
hearing loss. Rather, in September 1990, the veteran 
specifically denied any hearing loss or tinnitus.  The 
additional evidence of record is absent any objective 
evidence of a hearing loss disorder.  In January 2005, the RO 
held that new and material evidence had not been presented to 
reopen the claim for service connection for hearing loss.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final February 1989 rating 
decision is either duplicative or cumulative of previously 
considered evidence or it does not raise a reasonable 
possibility of substantiating the claim.  Again, no probative 
evidence has been received that demonstrates that the veteran 
has hearing loss.  The Board concludes that new and material 
evidence has not been submitted and the claim of service 
connection for hearing loss is not reopened.  38 C.F.R. § 
3.156(a).

Knees

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, No. 
05-2424 (Vet. App. Nov. 19, 2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran alleges entitlement to increased disability 
ratings for her service-connected knee disabilities.  The 
veteran's right knee disability has been rated as 10 percent 
disabling.  The veteran's left knee disability has been rated 
as 30 percent disabling.  The Board will initially address 
whether the veteran's right knee disability is entitled to a 
disability rating in excess of 10 percent.

The veteran's service-connected right knee disability has 
been assigned a 10 percent disability rating.  The veteran's 
right knee patellofemoral chondromalacia and early 
patellofemoral degenerative joint disease is rated as 10 
percent disabling under Diagnostic Codes 5010 for arthritis 
of a major joint.  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.).  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.   Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2005 (September 
17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

As noted, the veteran's right knee degenerative joint disease 
has been rated as 10 percent disabling under Diagnostic Codes 
5010 for arthritis of a major joint.  A 20 percent disability 
rating is not warranted because the medical evidence of 
record does not reveal x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  

In an effort to determine whether an increased evaluation may 
be assigned to the veteran's service-connected right knee 
disability, the Board also considered rating criteria based 
on limitation of motion and knee disabilities found in 
Diagnostic Codes 5260 and 5261, also under 38 C.F.R. § 4.71.  
The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Unfortunately, the evidence does 
not support the assignment of a rating in excess of 10 
percent based on limited and painful motion.

Throughout the pendency of this appeal, the veteran was 
afforded two VA examinations.  In November 2004, physical 
examination revealed moderate tenderness over the medial 
joint line and over the anterior lateral joint line of the 
right knee.  There was patellofemoral crepitus with range of 
motion.  Range of motion of the right knee was from zero to 
120 degrees, with pain beginning at 105 degrees.  As to 
DeLuca criteria, the examiner noted an additional loss of 
flexion of five degrees with one leg standing partial deep 
knee bends.  The additional loss of motion was due to 
increased patellofemoral pain.  There was also weakened 
movement and excess fatigability.  There was no 
incoordination, effusion, increased warmth, laxity, or 
meniscal catching.  McMurray and Steinman testing was 
negative.  Reflexes were 1/3.  The veteran was diagnosed as 
having patellofemoral chondromalacia and symptoms of early 
patellofemoral degenerative joint disease.  The examiner 
assessed the veteran's right knee functional impairment to be 
moderate.  X-rays of the right knee were unremarkable.  

In June 2006, the veteran was afforded an additional VA 
examination.  Physical examination demonstrated tenderness.  
Right knee range of motion was from zero to 140 degrees, with 
pain beginning at 130 degrees.  Knee joint function was 
additionally limited after repetitive use by pain; however, 
there was no additional loss of range of motion.  Anterior 
and posterior cruciate ligaments stability testing, medial 
and lateral collateral ligament stability testing, and medial 
and lateral meniscus testing was within normal limits.   

In light of the aforementioned evidence, the veteran's 
service-connected right knee disability does not warrant an 
initial rating in excess of 10 percent, based upon limitation 
of flexion.  In November 2004, including DeLuca factors, 
flexion was limited to 100 degrees.  In June 2006, flexion 
was limited to 130 degrees, due to pain.  Based on such 
evidence, the Board finds that, at worst, the veteran's right 
knee flexion has been limited by pain to 100 degrees.  This 
is still considerably greater motion than that necessary for 
a compensable rating.  Thus, the veteran is not entitled to a 
separate rating due to loss of flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
Diagnostic Code.  Diagnostic Code 5261 is not for application 
because neither the November 2004 nor the June 2006  VA 
examinations documented any limitation of extension.  Thus, 
the veteran is not entitled to a separate rating due to loss 
of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Diagnostic Code 5257 is also not applicable because neither 
of the examinations noted any recurrent subluxation or 
lateral instability.  In November 2004, physical examination 
did not demonstrate any incoordination, effusion, laxity, or 
meniscal catching.  Additionally, McMurray and Steinman 
testing was negative.  Moreover, in June 2006, anterior and 
posterior cruciate ligaments stability testing, medial and 
lateral collateral ligament stability testing, and medial and 
lateral meniscus testing was within normal limits.   

In conclusion, the Board finds that the currently assigned 10 
percent evaluation for degenerative joint disease, right 
knee, properly reflects the veteran's right knee disability 
picture.

The veteran has also alleged entitlement to an increased 
disability rating for her service-connected left knee 
disability.  Her left knee disability has been rated as 
30 percent disabling, by analogy, under Diagnostic Code 5311, 
which pertains to injuries of Muscle Group XI.  The veteran's 
left knee disability has been rated as a muscle injury 
because she underwent a Maquet procedure, which required the 
anterior displacement of the tibial tubercle.  Muscle Group 
XI encompasses the posterior and lateral crural muscles and 
the muscles of the calf.  The functions of these muscles 
include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, Diagnostic Code  5311.   
Under this diagnostic code, a maximum 30 percent rating is 
warranted if for severe muscle injury.  Id.  As the veteran 
is in receipt of the maximum schedular rating available under 
this diagnostic code, Diagnostic Code 5311 cannot serve as 
the basis for an increased rating.

Accordingly, the Board must evaluate whether the veteran is 
entitled to a higher rating under an alternative diagnostic 
code.  In this regard, the pertinent diagnostic codes include 
Diagnostic Codes 5260 (limitation of leg flexion), 5261 
(limitation of leg extension), 5262 (impairment of the tibia 
and fibula), and 5271 (limited motion of the ankle).  Any 
applicable rating under these diagnostic codes must, however, 
serve as an alternate rating to the veteran's current 30 
percent rating under Diagnostic Code 5311, as opposed to a 
rating in addition to the current 30 percent rating under DC 
5311, as Diagnostic Code 5311 contemplates impairment of the 
functions addressed by Diagnostic Codes 5260, 5261, 5262, and 
5271.  See 38 C.F.R. § 4.55 (2007); 38 C.F.R. § 4.14 (2007).  
In this case, however, because Diagnostic Code 5260 provides 
for a maximum rating of 30 percent, and Diagnostic Code 5271 
provides for a maximum rating of 20 percent, and the veteran 
is already in receipt of a 30 percent rating under Diagnostic 
Code 5311, neither Diagnostic Code 5260 nor Diagnostic Code 
5270 can serve as a basis for an increased rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261, 5262, 5271.

Diagnostic Codes 5256 (ankylosis of the knee), 5257 
(recurrent subluxation or lateral instability of the knee), 
5258 (dislocation of semilunar cartilage), 5263 (genu 
recurvatum), 5270 (ankylosis of the ankle), 5272 (ankylosis 
of the subastralgar or tarsal joint), 5273 (malunion of the 
os calcis or astralgus), and 5274 (astragalectomy) are not 
applicable, as the veteran has not been shown to have any of 
these conditions.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5263, 5270, 5272, 5273, 5274.   Specifically, on 
VA examination in November 2004, range of motion of the left 
knee was from zero to 120 degrees, with pain beginning at 85 
degrees.  DeLuca only accounted for an additional loss of 
flexion of five degrees.  In June 2006, range of motion of 
the left knee was from zero  to 140 degrees, with pain 
beginning at 125 degrees.  Although knee function was 
additionally limited after repetitive use due to pain, there 
was no additional loss of range of motion.  In light of these 
documented ranges of motion, there is no ankylosis present in 
the left knee.  As to instability, in November 2004, there 
was no evidence of incoordination, effusion, or laxity.  
Additionally, in June 2006, anterior and posterior cruciate 
ligaments stability testing, medial and lateral collateral 
ligament stability testing, and medial and lateral meniscus 
testing was within normal limits.   

For a higher rating of 40 percent under Diagnostic Code 5261, 
the veteran must have extension of the left lower extremity 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Both the November 2004 and June 2006 VA examinations 
noted extension to 0 degrees.  Thus, Diagnostic Code 5261 
cannot serve as a basis for a higher rating.

For a higher rating of 40 percent under Diagnostic Code 5262, 
the veteran must have nonunion of the tibia and fibula with 
loose motion, requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Neither the November 2004 or June 2006 
VA examinations documented objective evidence that the 
veteran required a brace for nonunion of the tibia and fibula 
with loose motion.  Rather, November 2004 x-rays revealed 
only post-operative changes of the anterior-tibia, but no 
other focal abnormalities were noted, to include nonunion of 
the tibia and fibula. As there is no evidence of nonunion of 
the tibia and fibula with loose motion, requiring a brace, 
the Board finds that Diagnostic Code 5262 cannot serve as a 
basis for an increased rating in this case.

The Board has considered whether an increased evaluation in 
excess of 30 percent could be based on neurologic impairment 
in the left leg.  However, no provider has assigned a 
diagnosis of paralysis of any muscle of the left lower 
extremity, and there is no evidence of such symptoms as foot 
drop, loss of motion of the toes, or loss of motion of any 
joint of the left leg aside from the knee.  Although the 
veteran experiences numbness and hypersensitivity in the left 
leg, atrophy of the left calf and thigh, and mild left knee 
muscle weakness, these manifestations are appropriately 
compensated for by the 30 percent rating assigned under 
Diagnostic Code 5311, and the criteria governing evaluation 
of muscle injury do not authorized a separate evaluation.  
38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530.

In conclusion, the Board finds that the currently assigned 30 
percent evaluation for properly reflects the veteran's left 
knee disability picture.  Accordingly, a disability rating in 
excess of 10 percent is not warranted for the veteran's right 
knee disability and a disability rating in excess of 30 
percent is not warranted for the veteran's left knee 
disability.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate her knee disabilities.  
There is no indication that his knee disabilities, in and of 
themselves, are productive of marked interference with 
employment, necessitate frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.


ORDER

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for hearing 
loss and the claim is denied.

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability is denied.



Entitlement to a disability rating in excess of 30 percent 
for a left knee disability is denied.




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


